Title: To George Washington from Robert Leslie, 24 July 1793
From: Leslie, Robert
To: Washington, George



Sir
No. 12, Aldersgate Street, London July the 24th 1793

I take the liberty of informing you, that I am now in London, whare I expect to stay three or four years, I had not time to finish the Clock and Pendulum, which I had the honour to propose to you, before I left Philadelphia, I have brought it over with me, and shall in the corce of this winter make all the necessary Experiments for fixing a Standard of weights and measure.
The Secretary of State in his report say, “let it be a Rod that will vibrate Seconds in Lat. 45,” but as there is no convenient place in that Lat. in America, and this place is Lat. 51, which is just the same distance from 45 that Philadelphia is, perhaps it might be as well to adjust the rod here, as the Lat. of Greenwich is known in all parts of the world, and there is some of the best timekeepers, which I can have the use of, to regulate it by, and send it over fit for Immediate use.
If this plan should meets your Approbation I will perhaps be able to compleat the experiment by the time that Congress pass, the Act for regulating weights and measure. I am Sir with the highest Respect your Excellencys very humble Servent

Robert Leslie

